August 14, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                          RONALD LEGG, Appellant

NO. 14-14-00547-CR                         V.
NO. 14-14-00548-CR

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      These causes were heard on the transcript of the records of the court below.
The records indicate that the appeals should be DISMISSED. The Court orders the
appeals DISMISSED in accordance with its opinion, appellant pay all costs
incurred by reason of these appeals, and that this decision be certified below for
observance.